Carr, J.
I concur. The facts stated in the demurrer to evidence, do not amount to payment, nor are they *85such as to authorize a jury to dra,w the inference of payment. The mere fact, that the obligee, when told bv the witness that he was ready to pay him, refused to ^ ^ A u receive the money, saying that he owed Street more moncy, cannot assuredly amount to proof of actual pay-merit: it only evinced the intention of the obligee, at the moment, which he might change at will. It required a further proceeding to mate it operative; a proceeding, which, at the same time that it discharged the bond, would extinguish so much of the debt due from the obligee to Street, as the bond amounted to. Suppose Street had sued the obligee for his debt, the defendant, in that case, could not have supported the plea of payment by the same evidence here demurred to. Yet it was as much a payment of the one debt as the other. The bond remained still in the obligee’s hands ; which would not have been the case, if any actual settlement had taken place.
Cabell, J. and Tucker, P. concurred. Judgment affirmed.